Grant, J.
(dissenting). I cannot concur with my Brethren in this case. Plaintiff agreed to keep a watchman upon the premises at all times when the mill was not in operation. The watchman.whom plaintiff employed left his post in the night, went to his home, and retired to his bed. Who assumed the duty to keep the watchman ? The plaintiff. Who assumed the risk of neglect of that duty by him ? Clearly, it seems to me, the plaintiff. It was not contemplated that the defendant company should undertake to see that the watchman performed his duty or should be responsible for such neglect. Under the holding of my Brethren, the premises might be unwatched night after night, and still the defendant would be liable. While there is an apparent conflict in the authorities on the question of warranties, I think the following rule is in harmony with the great weight of authority:
“The courts are reluctant to import terms of warranty contained in the application for insurance into the completed agreement, when the policy does not clearly disclose the parties’ agreement to the union of the two papers in one contract. Phœnix Life-Ins. Co. v. Raddin, 120 U. S. 183 (7 Sup. Ct. 500). But when there is a distinct agreement that the application is a part of the contract, and the statements in the application, upon which the contract is based, are expressly declared to be warranties, the insured’s intent to bind himself to the exact truth in his answers, even as to immaterial facts, is adequately manifested, and the parties themselves thereby agree upon' the materiality of the things warranted. Burritt v. Insurance Co., 5 Hill, 188 (40 Am. Dec. 345); Armour v. Insurance Co., 90 N. Y. 450; O'Shaughnessy v. Co-operative Ass’n, 28 N. Y. Supp. 761; American Credit In*651demnity Co. v. Manufacturing Co., 36 C. C. A. 671, 95 Fed. 111; Mutual Life Ins. Co. v. Nichols, (Tex. Civ. App.) 24 S. W. 910.” 1 May, Ins. (4th Ed.) § 159, p. 319, note a.
Applying this rule to the facts of this case, I am compelled to hold that the agreement to keep a, watchman upon the premises at all times when the mill was not in operation was a warranty to do so, and that its breach avoided the policy. See American Ins. Co. v. Gilbert, 27 Mich. 433; Hoose v. Insurance Co., 84 Mich. 317 (47 N. W. 587, 11 L. R. A. 340).
I think the judgment should be reversed.
Hooker, J., did not sit.